Title of Security Trade Date Code Quantity (A) or (D) Price Amount of Securities Beneficially Owned Following Reported Transaction Ownership Form Common Stock 7/31/2013 P A D Common Stock 8/1/2013 P A D Common Stock 8/1/2013 P A D Common Stock 8/1/2013 P A D Common Stock 8/2/2013 P A D Common Stock 8/2/2013 P A D Common Stock 8/8/2013 P A D Common Stock 8/9/2013 P 80 A D Common Stock 8/12/2013 P A D Common Stock 8/13/2013 P A D Common Stock 8/13/2013 P A D Common Stock 8/14/2013 P A D Common Stock 8/14/2013 P A D Common Stock 8/15/2013 P A D Common Stock 8/16/2013 P A D Common Stock 8/16/2013 P A D Common Stock 8/16/2013 P A D Common Stock 8/16/2013 P A D Common Stock 8/16/2013 P A D Common Stock 8/19/2013 P A D Common Stock 8/20/2013 P A D Common Stock 8/21/2013 P A D Common Stock 8/22/2013 P A D Common Stock 8/23/2013 P A D Common Stock 8/26/2013 P A D Common Stock 10/21/2013 P A D Common Stock 10/21/2013 P A D Common Stock 10/21/2013 P A D Common Stock 10/21/2013 P A D Common Stock 10/21/2013 P A D Common Stock 10/21/2013 P A D Common Stock 10/21/2013 P A D Common Stock 10/22/2013 P A D Common Stock 10/22/2013 P A D Common Stock 10/22/2013 P A D Common Stock 10/22/2013 P A D Common Stock 10/22/2013 P A D Common Stock 10/22/2013 P A D Common Stock 10/23/2013 P A D Common Stock 10/23/2013 P A D Common Stock 10/23/2013 P A D Common Stock 10/23/2013 P A D Title of Security Trade Date Code Quantity (A) or (D) Price Amount of Securities Beneficially Owned Following Reported Transaction Ownership Form Common Stock 10/23/2013 P A D Common Stock 10/23/2013 P A D Common Stock 10/23/2013 P A D Common Stock 10/24/2013 P A D Common Stock 10/24/2013 P A D Common Stock 10/24/2013 P A D Common Stock 10/24/2013 P A D Common Stock 10/24/2013 P A D Common Stock 10/25/2013 P A D Common Stock 10/25/2013 P A D Common Stock 10/25/2013 P A D
